Case 8:20-cv-02921-PWG Document 1-3 Filed 10/09/20 Page 1 of 4

IN THE CIRCUIT COURT FOR CHARLES COUNTY

 

Shameka Worley
910 Fowler Court

Waldorf, MD 20602 /
—

Plaintiff

V.

sHoppersroop wareHousecorr. |“ “¢' PWG 20 CV2921 |

S/O THE CORPORATION TRUST,
INCORPORATED

2405 YORK ROAD

SUITE 201
LUTHERVILLE-TIMONIUM, MD 21093

Defendant

 

 

PLAINTIFF’S COMPLAINT FOR PREMISES LIABILITY
Comes now, Plaintiff, by and through undersigned counsel, and sues the Defendants,

and for a cause of action alleges as follows:

1. Plaintiff is an adult citizen of the United States and a resident of Charles County,
Maryland.
2. Defendant is a chain of supermarkets located in the Baltimore and Washington,

D.C., metropolitan areas, engaged in owning and operating the Shoppers Food Warehouse
located at 1170 West Smallwood Drive in Waldorf, MD.

3. This cause of action arises from a patent property defect at the Shoppers Food
Warehouse located at 1170 West Smallwood Drive in Waldorf, MD, hereinafter referred to as

“the Property.”
Case 8:20-cv-02921-PWG Document 1-3 Filed 10/09/20 Page 2 of 4

4, Civil jurisdiction is proper as authorized by the Md. Const. Personal jurisdiction
over the Defendant is authorized by Md. Code Ann., Cts. & Jud. Proc. §6-102(a). Venue is
proper as authorized by Md. Code Ann., Cts. & Jud. Proc. §6-201.

5. On or about November 21, 2018, at approximately 9:00 om, Plaintiff was a
business invitee at the Property when the Plaintiff slipped and fell on a pile of sauce in one of
the aisles of the Property, injuring herself grievously.

6. At all times pertinent hereto, Defendant owned, operated, maintained, and
managed the Property.

7. At that time and place, Defendant owed a general duty of reasonable care to the
Plaintiff, including preventing the Plaintiff from exposure to any patent defects or dangerous
conditions on the Property, who at the time of the incident was an invitee with express
permission to be upon and remain on the Property as a Patron.

8. Defendant breached this duty failing to take reasonable measures to ensure that
the sauce on the floor was cleaned up and that the aisles were otherwise made safe for travel,
and for failure to warn Plaintiff of the defects associated with the unsafe condition of the floor.
Plaintiff avers that Defendant had knowledge of the dangerous condition of the floor, and failed
_..ta.correct said defect before the incident as described in paragraph five (5) above.

9. Plaintiff did not contribute to the happening of the occurrence nor did the
Plaintiff assume the risk of the injuries sustained in the occurrence.

10. As a direct and proximate result of the negligent acts and/or omissions of
Defendant, the Plaintiff sustained bodily injuries, some of which may be permanent in nature.

Plaintiff has also suffered and will continue to suffer from anxiety and post-traumatic stress, as
Case 8:20-cv-02921-PWG Document 1-3 Filed 10/09/20 Page 3 of 4

well as great pain of body and mind; has incurred and will continue to incur medical and out of
pocket expenses; has incurred and will continue to incur a loss of time and wages from
employment; and has and will be otherwise damaged in the future.

WHEREFORE: The Plaintiff claims damages against the Defendant in an amount to be
determined at trial, plus costs, and of at least seventy-five thousand dollars ($75,000.00), and
for any further relief that this Honorable Court determines necessary and appropriate.

Respectfully submitted,
ORSHAN LEGAL GROUP LLC

By: Upryah Qu

Yoseph Orshan, Esq.

Attorney Code 012962; CPF 1612140147
115 Sudbrook Lane, Suite 206
Baltimore, MD 21208

p: (410) 205-5571

f: (410) 862-3058
YO@ORSHANLEGAL.COM

Attorney for Plaintiff

 
Case 8:20-cv-02921-PWG Document 1-3 Filed 10/09/20 Page 4 of 4

JURY DEMAND

Plaintiff requests a trial by jury on all issues herein.

By:

Respectfully submitted,
ORSHAN LEGAL GROUP LLC

Qui

Yoseph Orshan, Esq.

Attorney Code 012962; CPF 1612140147
115 Sudbrook Lane, Suite 206
Baltimore, MD 21208

p: (410) 205-5571

f: (410) 862-3058
YO@ORSHANLEGAL.COM

Attorney for Plaintiff

 

CERTIFICATE REGARDING RESTRICTED INFORMATION

To the clerk of the court:

This filing contains no restricted information.

~ By:

Respectfully submitted,
ORSHAN LEGAL GROUP LLC

Gu

Yoseph Orshan, Esq.

Attorney Code 012962; CPF 1612140147
115 Sudbrook Lane, Suite 206
Baltimore, MD 21208

p: (410) 205-5571

f: (410) 862-3058
YO@ORSHANLEGAL.COM

Attorney for Plaintiff

 
